Citation Nr: 0211110	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1972 to August 
1975 and from October 1990 to May 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 decision by 
the RO which denied service connection for PTSD.  A personal 
hearing at the RO was held in May 1998.  The Board remanded 
the appeal to the RO for additional development in December 
1998.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.  

2.  Objective evidence of the veteran's exposure to an in-
service stressor which is shown to be sufficient to support a 
valid diagnosis of PTSD has not been demonstrated.  

3.  The veteran does not currently have PTSD which is related 
to a verified stressor he experienced in military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001) and 67 Fed. Reg. 10330, 10332 (2002) (to be codified 
at 38 C.F.R. 3.304(f).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A claim for service connection for PTSD was received from the 
veteran in June 1997.  

In August 1997, the veteran was provided a PTSD Questionnaire 
and asked to provide specific information, including the 
dates, places, and the names of any witnesses or casualties 
involved in the events in service that he believed led to his 
claimed psychiatric problems.  A completed form was never 
received from the veteran.  

VA medical records associated with the claims file in 
September 1997 show that the veteran was seen on a couple of 
occasions from March to August 1997 with complaints of 
insomnia and emotional withdrawal from his family since his 
return from Southwest Asia.  The veteran's complaints and the 
clinical findings were essentially the same on all of the 
reports.  The veteran reported nightmares and flashbacks of 
people being killed and bombs going off.  He felt sad and had 
difficulty relating to others.  He avoided things that 
reminded him of the war.  He was irritable and quick to 
anger.  He reported decreased interest in hobbies and sex, 
and felt anxious in a wide variety of situations.  On 
examination, the veteran was casually dressed with fair 
hygiene.  His eye contact was fair and his speech was normal 
in rate, rhythm, and tone.  His mood was depressed and 
anxious, and his affect was congruent.  There were no current 
suicidal or homicidal ideations.  His cognitive functioning 
was grossly intact.  His insight was fair to poor, and his 
judgment was fair.  The diagnoses included PTSD and major 
depressive episode (MDE).  

A copy of the veteran's service Personnel Qualification 
Record was obtained and associated with the claims file in 
September 1997.  The record shows that the veteran was 
ordered to active military duty on October 30, 1990 and 
assigned to the 941st Transportation Company (MTP), 
Charleston, SC as a heavy vehicle driver.  His unit was in 
Saudi Arabia from December 2, 1990 to April 15, 1991.  His 
awards include Defense of Saudi Arabia, Liberation and 
Defense of Kuwait, and Southwest Asia Cease Fire medal.  

When examined by VA in October 1997, the veteran reported 
that he always had problems with "supervisors."  He 
reported that he was stationed in Kuwait and worked in 
transportation.  He did not see combat, but reported that he 
witnessed "an enemy run out of a truck and then shot and 
killed."  He also reported seeing multiple body parts 
everywhere.  The veteran reported "fractions of dreams" 
that revolve around events in Saudi Arabia, and mainly about 
the body parts that he saw.  The veteran denied flashbacks, 
but said that the dreams occurred about 2 to 3 times a week.  
The examiner noted that the veteran was diagnosed with PTSD 
by the Mental Health Center at Charleston, SC, and that he 
concurred in that diagnosis.  The examiner stated that the 
veteran experienced an event that was outside the realm of 
normal human experience, that being seeing someone killed and 
seeing multiple body parts during the war.  The veteran had 
been re-experiencing this event through nightmares 2-3 times 
a week.  He had avoidance behavior in that he avoided talking 
about his experiences in the Persian Gulf.  He had trouble 
seeing a future for himself.  He had mild anhedonia, and 
hyperarousal with exaggerated startle response, 
hypervigilance, and irritability.  The diagnosis was PTSD, 
mild to moderate.  

By rating action in November 1997, the RO denied service 
connection for PTSD on the basis that there was no 
established verifiable stressor event.  

In his notice of disagreement received in November 1997, the 
veteran reported that his military duties brought him to the 
front lines, that he was exposed to human body parts all the 
time, and that he witnessed an execution in Kuwait.  When 
going across miles of desert to a refueling port, there were 
only two people on a team.  

In his substantive appeal, received in December 1997, the 
veteran reported that he was exposed to "dead, dying, and 
dismembered bodies" and to "executions in Kuwait."  

At a personal hearing at the RO in May 1998, the veteran 
testified that his principal duties while in Southwest Asia 
were to transport fuel to motor vehicles involved in combat.  
The veteran testified that he was never fired upon directly, 
but that his unit was in areas where he could hear bombs 
going off, and he could see flashes during the night.  The 
veteran testified that he saw the aftermath of the fighting 
including burnt body parts and blown-up vehicles.  (T p. 5).  
The veteran reported that he saw a hand or part of a hand on 
one occasion, and an arm/elbow on another occasion while 
driving into Kuwait.  (T p.6).  The veteran said that no 
close friends of his were killed.  He testified that a 
regular army soldier attached to his unit was injured while 
trying to deactivate bomb, but that he wasn't sure of the 
soldier's unit or exactly how he was injured.  (T p. 7).  The 
veteran testified that he witnessed a Patriot missile 
intercept a scud missile which was headed for a nearby 
military air base.  (T p8).  

In December 1998, the Board remanded the appeal to the RO for 
additional development.  In February 1999, the veteran was 
requested by the RO to furnish a comprehensive statement 
containing as much detail as possible regarding the 
particulars of each stressor event in service.  The veteran 
was asked to provide the dates, places, detailed descriptions 
of events, and any identifying information including any 
other individuals involved in or who may have witnessed any 
of the claimed stressor events during service.  

In April 1999, a letter was received from the veteran which 
was reportedly written by his unit's First Sergeant, Abraham 
Brown.  The letter described in general terms, the 941st 
Trans Co.'s assignment while stationed in Southwest Asia.  
Sergeant Brown stated that the veteran and many others were 
"badly affected from the ground war."  

In March 2000, the veteran submitted several documents, 
including copies of an operations history for the 941st 
Transportation Company from October 1990 to March 2, 1991, an 
ad hoc list of active duty personnel, VA outpatient records 
from April to November 1997, and a copy of a letter from Vet 
Center counselor.  

The unit history report shows the deployment of the 941st 
Trans Co from October 1990 through March 2, 1991.  The report 
includes a description of unit missions from February 26, to 
March 2, 1991.  The report shows that one vehicle was lost 
when it hit a land mine.  No one was injured.  A soldier 
sustained shrapnel wounds to his legs and left arm and 
shoulder and another soldier was hit with metal fragment in 
his left arm when a cluster bomb exploded.  The injured men 
were medivaced out and the convoy proceeded without further 
incident.  

The VA medical records are duplicate copies of reports 
previously considered.  

The letter from the Vet Center Readjustment and Therapy 
counselor includes a narrative description of the veteran's 
experiences in Southwest Asia.  The counselor stated that the 
veteran was exposed to considerable carnage, including dead 
and charred bodies of enemy soldiers, and that his unit came 
under enemy mortar fire.  The counselor concluded that the 
veteran suffered from PTSD.  

VA outpatient records associated with the claims file in 
March 2000, show that the veteran was seen on a couple of 
occasions from November 1997 to February 1998.  The diagnosis 
included PTSD.  

A letter from a Vet Center counselor, received in May 2000, 
included essentially the same information as an earlier 
letter from the same counselor received in April 1999.  The 
counselor indicated that there was little change in the 
veteran's symptoms over the past year, and that he continued 
to suffer from PTSD.  

In June 2000, a request for verification of the veteran's 
stressors and unit history was forwarded to the U.S. Armed 
Service Center for Research of Unit Records, in Springfield, 
VA.  A response from that facility in September 2000 was to 
the effect that verification of the veteran's claimed 
stressors was not possible through historical documents for 
the 941st Transportation Company, or the units higher 
headquarters.  

In January 2002, the veteran was notified of his rights in 
the VA claims process.  The veteran was informed of what 
evidence was necessary to establish entitlement, what 
information or evidence was needed from him, what action had 
been taken by VA, and who to call if the veteran had any 
questions.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, the veteran was informed of what evidence he 
was expected to provide VA and what evidence VA would obtain.  
The veteran was advised of the type of evidence needed to 
establish entitlement, and what evidence had already been 
obtained.  The veteran was afforded a VA examination during 
the pendency of the appeal.  The veteran also provided 
testimony at a personal hearing at the RO, and the transcript 
of that hearing has been associated with the claims file.  
The veteran has not alleged the presence of any additional 
medical evidence which would be pertinent to his claim.  
Furthermore, the veteran indicated in his substantive appeal 
that he had no additional records to submit.  

Every effort has been made assist the veteran to obtain 
evidence from all identified sources.  The veteran was asked 
on two separate occasions to provide detailed information 
concerning the alleged stressors that he believes have caused 
his current psychiatric problems.  Although the veteran did 
provide additional records and reports, he did not provide 
the specific information necessary for VA to attempt to 
verify the claimed inservice stressors.  Nonetheless, VA 
attempted to obtain relevant evidence from the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  A 
response from that organization was to the effect that the 
veteran's claimed stressors could not be verified.  Under the 
circumstances, the Board finds that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim.  Thus, the VA has met its duty to 
notify and assist under the VCAA.  See 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  Accordingly, it is 
concluded that the veteran would not be prejudiced by the 
Board proceeding with the adjudication of his claim for 
increase.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2001); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  The revised regulations provide as follows:  

(f) Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to 
that prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

67 Fed. Reg. 10330, 10332 (2002) (to be codified at 38 C.F.R. 
3.304(f) (effective from March 7, 2002).


Analysis

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The principal stressors which the veteran 
maintains caused his PTSD was witnessing the "execution" of 
an enemy soldier and seeing the remains of dead people while 
driving through the desert in the performance of his military 
duties.  The veteran also referred to an incident when two 
soldiers were injured when a cluster bomb exploded.  

The evidence in favor of the existence of the latter incident 
includes a statement from the veteran's 1st Sergeant 
confirming the veteran's assertion that two soldiers were 
injured from a cluster bomb.  Regarding this event, the 
veteran's role in this incident must now be addressed.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)) list the criteria in determining whether 
a diagnosis of PTSD is warranted.  One of the criteria listed 
is that the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others.  

Initially, the Board notes that the veteran has never 
asserted that he actually witnessed the cluster bomb 
incident, only that two men were injured when a bomb 
exploded.  At the personal hearing in May 1998, the veteran 
testified that "some guy" from a Regular Army unit was 
"kind of injured" from picking up a land mine or some other 
type of bomb he picked up.  He testified that he didn't know 
what unit the men were from and wasn't sure if they were part 
of a bomb disposal unit, but thought that they were involved 
in "electronics or something like that."  In contrast, the 
veteran's 1st Sergeant reported that the two injured men were 
members of the 941st Transportation Company (Trans Co).  A 
unit report for the 941st Trans Co., signed by the unit 
commander, provided a clear history of this incident.  The 
report shows that the two men who were injured were part of a 
convoy which was stopped on a road on the edge of town 
because there were unexploded cluster bombs everywhere on the 
road.  The captain gave instructions that everyone must stay 
in their vehicles, but that two privates got out and one of 
them picked up a detonator and threw it to get it off the 
road.  The bomb exploded causing shrapnel wounds to his legs 
and left arm and shoulder.  The other soldier took one piece 
of shrapnel in the left arm.  Both soldiers were medivaced 
out.  The captain, a couple of military police, and a few men 
from the convoy then walked the convoy to a clear area on the 
other side of town.  The convoy then continued on its mission 
without incident.  

The veteran's description of this incident at the hearing was 
vague at best.  His testimony to the effect that he believed 
these two men may have been part of a bomb disposal group 
suggests that he didn't even witness the incident.  
Certainly, the description in the unit report that the two 
injured men simply jumped from their vehicle, picked up the 
bomb, and threw it off the road is not consistent with the 
actions of a bomb disposal specialist.  Moreover, the veteran 
didn't even know that the two injured men were part of his 
own unit.  This discrepancy raises serious questions as to 
the credibility of the veteran's assertions.  

Another troubling aspect of the veteran's claim is his 
assertion that he witnessed the "execution" of an enemy 
soldier.  The veteran was asked to provide details of this 
incident on two occasion during the pendency of this appeal.  
While the veteran reported that he did not receive the first 
request for this information (see his substantive appeal), a 
second request for specific information about this incident 
(and other assertions made by the veteran) was sent to him in 
February 1999.  The veteran submitted additional evidence 
subsequently, but he has never provided any details about 
this incident.  This incident is significant inasmuch as a VA 
psychiatrist in October 1997 offered the diagnosis of PTSD 
based, in large part, on the veteran's description of 
"seeing someone killed."  The examiner did not have the 
veteran's claims file or personnel records to review, and his 
diagnosis was based entirely on the veteran's self-described 
history of events in service.  The veteran's failure to 
mention the execution when he testified at the personal 
hearing in May 1998 raises serious questions as to his 
credibility.  

Regarding the veteran's assertion that he saw "multiple body 
parts everywhere" (see October 1997 VA examination report), 
the Board is unable to verify this stressor, one way or the 
other.  That is, the veteran has not provided VA with 
sufficient information as to the time or place that he claims 
to have seen these things so that further investigation can 
be taken to verify the claimed stressors.  However, it is 
significant to note that while the veteran indicated that he 
always worked with at least one other person, and the unit 
report indicates that much of the 941st Trans Co.'s missions 
involved a lot of people in convoys, the veteran has not 
provided the name of a single person who could verify seeing 
multiple body parts everywhere.  The unit report provides a 
detailed description of the actions of the 941st Trans Co 
through March 2, 1991.  This report makes no mention of the 
company coming across any dead or dismembered bodies.  

The Board notes that the veteran reported to various VA 
medical examiners that he had flashbacks of people being 
killed and bombs going off (4/21/97 VA outpatient report), 
flashback of combat (3/18/97 VA outpatient report), and that 
he came under mortar fire (4/19/00 Vet Center report).  
However, the veteran testified at the personal hearing that 
he was never involved in combat, that he was never fired 
upon, and that no friends of his were killed in combat.  
Thus, it is difficult to understand how the veteran could 
have flashbacks of something he never experienced.  In any 
event, the veteran testified that he wasn't sure how far he 
was from the frontlines but he estimated that it took about a 
15 minute to drive to where he would refill vehicles involved 
in combat, then he would return to the rear.  The closest 
that he was to any action was an incident that he observed 
from a distance when a scud missile was intercepted by a 
patriot missile.  The veteran testified that the scud missile 
appeared to be directed at a nearby military air base and not 
at his unit.  The veteran said that was close enough to see 
the interception, but not so close that he saw any debris 
fall.  

There is no evidence of record that verifies that the veteran 
was exposed to situations involving combat with the enemy nor 
was he awarded any medals for valor.  Since the veteran did 
not engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
veteran's official service records do not verify the alleged 
stressors, and he is unable to provide detailed information 
which could be used to attempt verification of alleged 
stressors.  Without such information, there is nothing the VA 
can do to assist with verification of stressors.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1990).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions of 
psychiatrists that alleged PTSD had its origins in service.  
This is particularly true where there has been a considerable 
passage of time between punitive stressful events recounted 
by a veteran and the onset of alleged PTSD.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  Inasmuch as there is no credible supporting 
evidence to corroborate the occurrence of the alleged 
stressors, the veteran's claim is denied.  


ORDER

Service connection for PTSD is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

